Citation Nr: 1737430	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a pinched nerve, to include as secondary to low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse




ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1955 to June 1957.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a September 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record.   

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the claims file indicates that the Veteran may have outstanding medical records related to medical treatment received for his low back disability.  Specifically, the Veteran has submitted evidence and testimony that he has sought treatment from a chiropractor periodically since his discharge from service.  See June 2017 Board Hearing and April 2014 Lay Statement-Daughter.  Accordingly, all reasonable efforts must be made to obtain a complete set of the Veteran's private treatment records at this time.  See 38 C.F.R. 3.159 (c) (2) (2016).  Therefore, further development is necessary before a decision can be made on the merits.  

The Board notes that the issue of entitlement to service connection for a pinched nerve is secondary to his back disability.  Therefore, service connection for a pinched nerve is inextricably intertwined with the issue of service connection for a low back disability and cannot be decided on its merits at this time.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact Veteran and ascertain if the Veteran has received any VA, private, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record, to specifically include, but not limited to, any private medical records related to treatment for a low back disability, specifically chiropractic treatment.  

The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2.  If addtitional evidence is received as a result of the above action, the AOJ should determine wehther further development (i.e. addtinal examination) is necessary.  

3.  After completing the above, readjudicated the issues on appeal.  If the benefits sought on appeal remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




